ORDER
PER CURIAM.
Lawrence Albert appeals from the judgment entered after a bench trial in favor of John Harlan on his claim for conversion. We find the judgment is supported by substantial evidence and is not against the weight of the evidence, and no error of law appears. We affirm.
Harlan’s motion to strike Albert’s brief and dismiss the appeal and his motion for damage for frivolous appeal are both denied.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).